DETAILED ACTION

1. 	This Office Action is in response to the Amendment filed on 2/19/2021. Claims 2 and 5 were cancelled. Claims 1, 4, and 6 -20, 22 -27 are now pending in the application. 

Claim Analysis
2.	Summary of Claim 1:
A composition comprising: 

an impact modified styrene-containing polymer; wherein the impact modified styrene- containing polymer is selected from the group consisting of acrylonitrile-butadiene-styrene (ABS), high impact polystyrene (HIPS) and acrylonitrile styrene acrylate (ASA);

at least one bromine-containing flame retardant; 

at least one metal hypophosphite salt M q+(H2PO2)q, wherein M indicates a metal cation with valence q; 

and at least one anti-dripping agent, 

wherein the total concentration of the bromine-containing flame retardant and the metal hypophosphite is less than 28% by weight based on the sum of all components in the composition, wherein the bromine concentration of the composition is from 9.5 to 15.5% by weight based on the total weight of the composition,

wherein the composition is antimony- free 

and meets UL-94 V-1/1.6 mm or UL-94 V-0/1.6 mm test requirements.

 
Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 4, 6 – 16 and 27 are rejected under 35 U.S.C. 103 as obvious over Costanzi (US PG Pub 2008/0214715 A1) as listed on the IDS dated 9/26/2019 in view of Georlette et al. (US PG Pub 2015/0126650 A1) as listed on the IDS dated 9/26/2019.
Regarding claim 1, Costanzi teaches flame retardant thermoplastic moulding compositions comprising from 65% to 99.5% by weight of a polyolefinic polymer (claim 2), wherein the polyolefinic polymer is selected from styrene (claim 4) thereby reading on an impact modified styrene-containing polymer, from 0.1% to 35% by weight of a mixture of a hypophosphorous acid metal salt and a halogen containing compound (claims 1 – 3) wherein the halogen containing compound contains bromine [0041] thereby reading on the at least one bromine-containing flame retardant and the at least one metal hypophosphite salt and also reading on the claimed range of less than 28% by weight, wherein the composition comprises anti-dripping agents (claim 12) thereby reading on the at least one anti-dripping agent, wherein the composition in the preferred embodiments are antimony free.
Costanzi and the claims differ in that Costanzi does not teach the exact same range for the bromine-containing flame retardant and the metal hypophosphite as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Costanzi (0.5% to 25% by weight for the mixture), overlaps the instantly claimed range (18 to 26% for the mixture, and from 9.5 to 15.5% for bromine) and therefore is considered to establish a prima facie case of obviousness.  It would 
Costanzi does not teach the impact modified styrene-containing polymer selected from ABS and HIPS.
Georlette et al. teach an antimony trioxide-free flame retarded styrenic thermoplastic polymer compositions comprising at least one styrenic thermoplastic polymer, at least one brominated flame retardant, at least one metal phosphonate salt, and at least one dripping agent (claim 1), wherein the UL-94 rating is V-1 and V-0 (Table 2), and wherein the styrenic thermoplastic polymer is selected from high impact styrene (HIPS) and acrylonitrile, butadiene, styrene polymers (ABS) (Claim 2). Georlette et al. offer the motivation of using these styrenic polymers due to their synergy with high phosphorous content flame retardants to use in electrical and electronic applications [0005]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the HIPS or ABS styrene polymers of Georlette et al., in the composition of Costanzi, thereby arriving at the claimed invention.
Costanzi does not particularly teach the UL-94 V-1/1.6 mm or the UL-94 V-1/1.6 mm test requirements for the styrene containing polymer. 
The flame retardant properties are functions of the composition. Costanzi teaches the same composition as required by the instant claim as set forth in the rejection above. Therefore, the flame retardant properties in the composition of Costanzi are expected to be the same flame retardant properties as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In 
Regarding claim 4, Costanzi teaches the composition according to claim 1 as set forth above and incorporated herein by reference. Costanzi teaches the flame retardant moulding compositions according to the present invention comprises as flame retardant system from 0.1% to 35% by weight on weight of moulding composition, preferably from 0.5% to 25% by weight, of a mixture based on hypophosphorous acid metal salts and halogen containing compounds [0039]. 
Regarding claim 6, the preferred embodiments of Costanzi show the metal hypophosphite in amounts of 2, 4 and 6% (Table 1) thereby reading on the claimed range of from 2 to 9% as required by the instant claim.
Regarding claim 7, Costanzi teaches the minimum amount of bromine is 1000 ppm [0100]. Costanzi teaches calcium and aluminum hypophosphite [0032]. 
Costanzi and the claims differ in that Costanzi does not teach the exact same range for the bromine-containing flame retardant as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Costanzi (a minimum of 1000 ppm for bromine) overlaps the instantly claimed range (bromine content of 50% to 70%) and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to 
Regarding claim 8, Costanzi teach tris (trisbromoneopentyl) phosphate [0041].
Regarding claim 9, Costanzi does not teach tris(trisbromophenoxy) triazine.
Georlette et al. teach tris(trisbromophenoxy) triazine sold under the trade name FR-245 [0026] thereby reading on the Formula I as required by the instant claim as a functional equivalent to the tris(trisbromoneopentyl) phosphate as disclosed by Costanzi. Case law has held that combining equivalents known for the same purpose is prima facie obvious (see MPEP 2144.06.I.). Therefore it would have been obvious to one of ordinary skill in the art to use the tris(trisbromophenoxy) triazine of Georlette instead of the tris (trisbromoneopentyl) phosphate of Costanzi, thereby arriving at the claimed invention.
Regarding claim 10, Georlette et al. teach the HIPS and ABS polymer in amounts of 68.2 – 79.6 wt%, FR 245 (corresponding to the tris(2,4,6-tribromophenoxy) triazine in amounts of 14.9 - 31.4 wt%, and 0.1 – 0.2 wt% of PTFE in preferred embodiments (Table 2), wherein Costanzi teaches aluminum and calcium hypophosphite [0026] in preferred embodiments in amounts of 2, 4 and 6% (Table 1). 
Regarding claim 11, Georlette et al. teach Tris(tribromoneopentyl) phosphate sold under the trade name FR-370 [0027] as a functional equivalent to the tris(trisbromoneopentyl) phosphate of Costanzi.
Regarding claim 12, see the discussion above for claims 10 and 11. 
Regarding claim 13, Georlette et al. teach tetrabromobisphenol A [0024] as a functional equivalent to the tris(trisbromoneopentyl) phosphate of Costanzi.
Regarding claim 14, see the discussion above for claims 10 and 13.
Regarding claim 15, Georlette et al. teach the brominated polymers sold under the trade name F-3000 series [0031] as a functional equivalent to the tris(trisbromoneopentyl) phosphate of Costanzi:

    PNG
    media_image1.png
    150
    847
    media_image1.png
    Greyscale

which is the same bromine containing flame retardant as disclosed in the instant specification (e.g. F-3020 as discussed on p. 7 on the instant specification).
Regarding claim 16, see the discussion above for claims 10 and 15.
Regarding claim 27, Costanzi teaches a molded article (claim 16).


5.	Claims 17 – 19 and 25 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Costanzi (US PG Pub 2008/0214715 A1) in view of Georlette et al. (US PG Pub 2015/0126650 A1) as set forth above; and further in view of Klatt et al. (US Patent 6,503,969 B1) as listed on the IDS dated 9/26/2019.
Regarding claim 17, Costanzi in view of Georlette et al. teach the composition according to claim 16 as set forth above and incorporated herein by reference. Costanzi teaches the thermoplastic molding composition further comprising heat stabilizers and other additives in amounts of 0.5% to 10 wt% [0047].
Costanzi in view of Georlette et al. do not teach the composition further comprising an additive selected from the group consisting of aryl phosphate ester of hydroquinone, polydimethylsiloxane and novolac epoxy resins.
Klatt et al. teach thermoplastic molding compositions comprising polymers and phosphinates, wherein the thermoplastic molding compositions comprise oxidation inhibitors and heat stabilizers, wherein examples of oxidation inhibitors and heat stabilizers are sterically hindered phenols and/or phosphites, hydroquinones, various substituted representatives of these groups in an amount of up to 
Regarding claims 18-19, Georlette et al. teach in the preferred embodiments the bromine containing flame retardant in amounts of from 16.4 to 31.4 wt% (Table 2). Costanzi teaches the metal hypophosphites in amounts of 2, 4 and 6% (Table 1). As such, the weight ratio of bromine/metal hypophosphite is greater than 2:1 and falls within the range of 3:1 to 7:1.
Regarding claim 25, Costanzi teaches talc [0061] in amounts up to 20% [0063].
Regarding claims 26, see the discussion above for claims 10 and 25.

6.	Claims 20 and 22 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Costanzi (US PG Pub 2008/0214715 A1) in view of Georlette et al. (US PG Pub 2015/0126650 A1) and further in view of Klatt et al. (US Patent 6,503,969 B1) as listed on the IDS dated 9/26/2019 and as set forth above; and further in view of Zucchelli (US PG Pub 2015/0376368 A1).
Regarding claim 20, Costanzi in view of Georlette et al. and Klatt et al. teach the composition according to claim 17 as set forth above. Furthermore, see the discussion above for claim 10.
Costanzi in view of Georlette et al. and Klatt et al. are silent regarding the composition further comprising one of polydimethylsiloxane and novolac epoxy resins.
Zucchelli teaches thermoplastic compositions comprising metal hypophosphites used for molded items (Abstract) and further comprising polydimethyl siloxane as a processing aid [0052] in amounts of 2 wt% in preferred embodiments (Table 3). Zucchelli offer the motivation of using the PDMS 
Regarding claims 22-23, see the discussion above for claim 5 regarding the claimed range for the bromine containing flame retardant. Zucchelli teaches PDMS in an amounts of 2 wt% as discussed above for claim 20. As such, the combined teaching of Costanzi in view of Georlette et al., Klatt et al. and Zucchelli meets the weight ratio as required by the instant claim.  
Regarding claim 24, see the discussion above for claims 10 and 20.

	
7.	Claims 1, 4, 6 -16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Georlette et al. (US PG Pub 2015/0126650 A1) in view of Costanzi (US PG Pub 2008/0214715 A1) as listed on the IDS dated 9/26/2019.
Regarding claims 1, 4 and 6, Georlette et al. teach an antimony trioxide-free flame retarded styrenic thermoplastic polymer compositions comprising at least one styrenic thermoplastic polymer, at least one brominated flame retardant, at least one metal phosphonate salt, and at least one dripping agent (claim 1), wherein the brominated flame retardant is present in an amount of from about 5 to about 40 weight percent, the metal phosphonate is present in an amount from about 1 to about 15 weight percent (claim 11), wherein the UL-94 rating is V-1 and V-0 (Table 2) thereby reading on the “meets UL 94 V-1/1.6 mm or UL 94 V-0/1.6 mm test” as required by the instant claim, and wherein the preferred embodiments are antimony free (Table 1, 2).  Georlette et al. teach high impact styrene (HIPS) and acrylonitrile, butadiene, styrene polymers (ABS) (Claim 2).  
Georlette et al. do not teach the at least one metal hypophosphite salt. 

Georlette et al. in view of Costanzi and the claims differ in that Georlette et al. in view of Costanzi do not teach the exact same range for the bromine-containing flame retardant and the metal hypophosphite as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Georlette et al. in view of Costanzi (0.5% to 25% by weight for the mixture), overlaps the instantly claimed range (18 to 26% for the mixture, and from 9.5 to 15.5% for bromine) and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion 
Regarding claim 7, Georlette et al. teach the same brominated flame retardants as disclosed in the instant specification, such as FR-245, among others [0026] (see instant specification p. 5) thereby reading on the bromine content and the aromatically or aliphatically bound as required by the instant claim. Furthermore, Costanzi teaches aluminum and calcium hypophosphite [0026] as set forth above.  
Regarding claims 8-9, Georlette et al. teach tris(trisbromophenoxy) triazine sold under the trade name FR-245 [0026] thereby reading on the Formula I as required by the instant claim.
Regarding claim 10, Georlette et al. teach the HIPS and ABS polymer in amounts of 68.2 – 79.6 wt%, FR 245 (corresponding to the tris(2,4,6-tribromophenoxy) triazine in amounts of 14.9 - 31.4 wt%, and 0.1 – 0.2 wt% of PTFE in preferred embodiments (Table 2), wherein Costanzi teaches aluminum and calcium hypophosphite [0026] in preferred embodiments in amounts of 2, 4 and 6% (Table 1). 
Regarding claim 11, Georlette et al. teach Tris(tribromoneopentyl) phosphate sold under the trade name FR-370 [0027].
Regarding claim 12, see the discussion above for claims 10 and 11. 
Regarding claim 13, Georlette et al. teach tetrabromobisphenol A [0024].
Regarding claim 14, see the discussion above for claims 10 and 13.
Regarding claim 15, Georlette et al. teach the brominated polymers sold under the trade name F-3000 series [0031]:

    PNG
    media_image1.png
    150
    847
    media_image1.png
    Greyscale

which is the same bromine containing flame retardant as disclosed in the instant specification (e.g. F-3020 as discussed on p. 7 on the instant specification).

Regarding claim 27, Georlette teach a molded article (claim 15).


8.	Claims 17 – 19 and 25 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Georlette et al. (US PG Pub 2015/0126650 A1) in view of Costanzi (US PG Pub 2008/0214715 A1) as set forth above; and further in view of Klatt et al. (US Patent 6,503,969 B1) as listed on the IDS dated 9/26/2019.
Regarding claim 17, Georlette et al. in view of Costanzi teach the composition according to claim 16 as set forth above and incorporated herein by reference. Georlette et al. teach the flame retarded styrenic thermoplastic polymer composition further comprising heat stabilizers, antioxidants and other additives [0011].
Georlette et al. in view of Costanzi do not teach the composition further comprising an additive selected from the group consisting of aryl phosphate ester of hydroquinone, polydimethylsiloxane and novolac epoxy resins.
Klatt et al. teach thermoplastic molding compositions comprising polymers and phosphinates, wherein the thermoplastic molding compositions comprise oxidation inhibitors and heat stabilizers, wherein examples of oxidation inhibitors and heat stabilizers are sterically hindered phenols and/or phosphites, hydroquinones, various substituted representatives of these groups in an amount of up to 1% by weight based on the weight of the thermoplastic molding compositions (col. 13 line 17). Klatt et al. offer the motivation of using these additives due to their oxidation inhibitor and heat stabilizing properties. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the sterically hindered phenols and/or phosphites, hydroquinones, various substituted representatives 
Regarding claims 18-19, Georlette et al. teach in the preferred embodiments the bromine containing flame retardant in amounts of from 16.4 to 31.4 wt% (Table 2). Costanzi teaches the metal hypophosphites in amounts of 2, 4 and 6% (Table 1). As such, the weight ratio of bromine/metal hypophosphite is greater than 2:1 and falls within the range of 3:1 to 7:1.
Regarding claim 25, Costanzi teaches talc [0061] in amounts up to 20% [0063]. Costanzi offers the motivation of using the talc due to its ability to act as a reinforcement agent [0057]. In light of these benefits, it would have been obvious to use the talc of Costanzi in the composition of Georlette et al., thereby arriving at the claimed invention.
Regarding claims 26, see the discussion above for claims 10 and 25.

9.	Claims 20 and 22 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Georlette et al. (US PG Pub 2015/0126650 A1) in view of Costanzi (US PG Pub 2008/0214715 A1) and further in view of Klatt et al. (US Patent 6,503,969 B1) as set forth above; and further in view of Zucchelli (US PG Pub 2015/0376368 A1).
Regarding claim 20, Georlette et al. in view of Costanzi and Klatt et al. teach the composition according to claim 17 as set forth above. Furthermore, see the discussion above for claim 10.
Georlette et al. in view of Costanzi and Klatt et al. are silent regarding the composition further comprising one of polydimethylsiloxane and novolac epoxy resins.
Zucchelli teaches thermoplastic compositions comprising metal hypophosphites used for molded items (Abstract) and further comprising polydimethyl siloxane as a processing aid [0052] in amounts of 2 wt% in preferred embodiments (Table 3). Zucchelli offer the motivation of using the PDMS with a thermoplastic molding composition due to its ability to improve extrusion, surface aspect, 
Regarding claims 22-23, see the discussion above for claim 5 regarding the claimed range for the bromine containing flame retardant. Zucchelli teaches PDMS in an amounts of 2 wt% as discussed above for claim 20. As such, the combined teaching of Georlette et al., Costanzi, Klatt et al. and Zucchelli meets the weight ratio as required by the instant claim.  
Regarding claim 24, see the discussion above for claims 10 and 20.

Response to Arguments
10.	Applicant’s arguments, see p. 2, filed 2/19/2021, with respect to the 102/103 rejections over Costanzi have been fully considered and are persuasive.  The 102/103 rejections over Costanzi have been withdrawn. However, in light of the amendment, a new ground of 103 rejections is made for claims 1 and 27 over Costanzi in view of Georgette. 
	The arguments regarding the 103 rejections over Costanzi in view of Georgette and the rejections of Georgette in view of Costanzi have been fully considered but they are not persuasive.  
Regarding the 103 rejections over Costanzi, Applicant states “all examples of Costanzi provide compositions of polypropylene.” and “there is no motivation provided by Costanzi to replace the polypropylene in tehcompositions of Costanzi with an impact modified styrene-containing polymer as presently claimed.” In response, attention is drawn to the disclosure of Costanzi, wherein Costanzi does indeed teach styrene containing polymers [0034]. Case law has held that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments (MPEP 2123.I.). Furthermore, the motivation to include the HIPS or ABS polymer is found in Georgette, as discussed in the rejection above. Costanzi and Georgette both recognize styrene containing polymers for use with flame retardants and are considered analogous art.

Applicant further states “The inventors of the present invention have unexpectedly found a way of significantly lowering the concentration of bromine in impact modified polystyrene compositions.” In response, attention is drawn to the case law wherein it is held that “a showing of unexpected results must be based on evidence, not argument or speculation”. See In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997).  The case law has held that arguments unsupported by comparative data were determined insufficient to overcome prima facie case of obviousness. 
As such, it is suggested that Applicant provide side by side comparative data demonstrating an unexpected, surprising result  when the claimed range of bromine results in preserving the UL-94-V-0/1.6 mm and UL-94-V-1/1.6 mm ratings versus the amount of bromine as taught in the closest prior art references (Costanzi and Georgette). It is noted that data is present in the instant specification for ABS and HIPS polymers. However, the amended claim is drawn to HIPS, ABS and ASA polymers and no data is present for ASA polymers. As such, the data currently is not commensurate in scope with the claimed invention. 
For these reasons, Applicant's arguments are not persuasive. 



Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763